Title: Circular to the States, 28 August 1779
From: Washington, George
To: 


        
          Sir,
          Head Quarters West Point August 28th 1779
        
        I take the liberty and indeed I am compelled by necessity to transmit to your Excellency the copy of a letter, I received yesterday from Col. Wadsworth the Commissary General, which places our supplies of flour in a very serious and alarming point of view. The subject is so very important and interesting—that I am perfectly convinced it will engage your Excellency’s immediate attention—and that nothing in your power will be omitted that can contribute to our instant relief and to promote our future supplies of this essential article. I will not detail the consequences of a failure of flour at this time—they will but too sensibly strike your Excellency; but I think they may be fatal. Besides the common demands of the army it is highly probable we shall be obliged in the course of a few days to call in aid from the militia, which will increase our expenditures as Admiral Arbuthnot and his fleet have arrived at New York according to advices with a considerable reinforcement. It is likely the deficiency may arise in a great measure from the exhausted state of the old crop and the new’s not being yet threshed or carried to the mills. Your Excellency’s attention will go to these points—and as I have already observed—I am satisfied you will adopt & practice every expedient that shall seem to promise relief. I have the honor to be With the greatest respect & esteem Your Excellency’s Most Obet servant
        
          Go: Washington
        
      